IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT



 COMMONWEALTH OF PENNSYLVANIA, _                   No. 5EM 2022

                     Respondent


              V.




 DIMITRIUS BROWN,

                     Petitioner



                                        ORDER




PER CURIAM


      AND NOW, this 5th day of May, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED.         Counsel is ORDERED to file a

Petition for Allowance of Appeal within 15 days.